Citation Nr: 1732437	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  08-19 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Maddox, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1995 to November 1995 and from May 2005 to August 2006.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania which denied service connection for any right shoulder condition.
 
In March 2012 the Veteran filed his notice of disagreement, was issued a statement of the case in December 2012, and in February 2013 perfected his appeal to the Board.

In October 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

This matter was previously before the Board in February 2014 at which time the Board denied the appeal concerning the claim for service connection for an ear disability to include hearing loss, and remanded the right shoulder injury claim for the RO to schedule the Veteran for Board hearing, which (as noted above) was scheduled in October 2016.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

During the October 2016 hearing, the Veteran testified that he injured his shoulder while deployed in Fallujah in April or May 2006.  He stated that while lifting a 50 cal weapon, he suffered severe pain across his back between both shoulder blades, and that he took a couple of weeks to seek medical attention.  The Veteran testified that the doctor in Camp Fallujah told him that he had injured his left scapula, but the Veteran told the doctor that he experienced shoulder pain on both sides across his back.  The Veteran stated that the pain from his service injury never left but lessened as he did not lift the 50 cal weapon again and avoided strenuous activity.  The Veteran testified that after he was released from active duty he saw a private doctor and received surgery for a SLAP tear 12 to 24 months after service.  Treatment records from that physician regarding his shoulder injury are not associated with the claims file.  The Veteran also stated that in November 2010 he injured his shoulder during work and that the pain he experienced felt like the same pain he had experienced in Iraq and continued to get worse after that incident.  The Veteran testified that the work injury was significant and caused him to miss work for 18 months.  The Veteran had surgery on his right shoulder in February 2011, but stated that he still has pain in both shoulders, more so in the right shoulder.  He also stated having difficulty doing tasks, lifting weights, and that he misses work sometimes if the pain is severe.  The Veteran testified that while he filed a claim for thoracic endorsement strain in 2008, he did not file for his shoulder at that time because he did not know the extent of the damage that was done and it did not bother him as much as his back.

The undersigned held the record open for thirty days to allow the Veteran an opportunity to obtain and submit to the Board, the records of treatment of his shoulder before the post-service work injury, and stressed the importance of contacting the Board.  As of this date, the Board has yet to receive the requested private treatment records from the Veteran or any response as to whether he was told that the records did or did not exist.  As it is unclear whether there are outstanding available relevant records in this case, a remand is necessary. 



Accordingly, the case is REMANDED for the following action:

1.  Send a letter to the Veteran, asking him to provide the full address for the treatment facility where he underwent treatment for his right shoulder disability, as well as the specific dates of treatment after his discharge from service in August 2006.  Also inform him to complete a release form authorizing VA to request his private medical records from the above-referenced treatment facility and medical care provider.

After obtaining the appropriate release form(s) where necessary, procure and associate with the claims file copies of records of any treatment that the Veteran may have received for his right shoulder.  If any records cannot be obtained after reasonable efforts have been made, document all efforts to obtain the records, including negative response(s).  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A (b)(2) and 38 C.F.R. § 3.159 (e).  Any negative responses should be properly annotated in the record.

2.  After completing the above, and undertaking any additional evidentiary development deemed necessary, readjudicate the claim on appeal.  If the benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




